         Case 6:03-cr-10230-JTM Document 69 Filed 09/11/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
            Plaintiff,

      vs.                                             No. 03-10230-JTM

MARICO M. LAFLORA,
           Defendant.




                            MEMORANDUM AND ORDER


      This matter is before the court on the defendant Marico LaFlora’s Motion to

Vacate (Dkt. 66) his sentence pursuant to 28 U.S.C. § 2255, LaFlora arguing his sentence

is infirm in light of United States v. Davis, 139 S.Ct. 2319 (2019). In 2004, LaFlora was

convicted of one count of armed bank robbery and one count brandishing a firearm in

furtherance of a crime of violence, and sentenced to 46 months for the bank robbery and

25 years for brandishing the firearm, yielding a controlling sentence of 346 months.

(Dkt. 27). The Tenth Circuit affirmed LaFlora’s conviction (Dkt. 45), and this court has

denied his previous two § 2255 motions in 2007 and 2016. (Dkt. 57, 61).

      Davis found that a conviction under the residual clause of 18 U.S.C. § 924(c)(3)(B)

was unconstitutionally vague where the underlying conviction was premised on a

conspiracy to commit Hobbs Act robbery. However, Davis has no application here

because LaFlora was not convicted of conspiracy to commit robbery, but actual Hobbs
         Case 6:03-cr-10230-JTM Document 69 Filed 09/11/20 Page 2 of 2




act robbery. See United States v. Phoc Nguyen, No. 94-10129-JTM, 2020 WL 4785427, at *1

(D. Kan. Aug. 18, 2020) (since defendant “was not charged merely with conspiracy,

Davis is inapplicable”). As in Phoc Nguyen, the court denies defendant’s Motion to

Vacate (Dkt. 66), and will not issue a certificate of appealability.

       IT IS SO ORDERED this day of September, 2020.




                                           s/ J. Thomas Marten
                                           J. Thomas Marten, Judge




                                              2
